POLLOCK, J.
Epitomized Opinion
Bissinger was found guilty of the offense of obtaining money under false pretenses. The indictment charged that Bissinger knowingly and falsely pretended to Ault that the Bissinger Co. was in good financial condition and had been paying eight per ..cent dividends to stockholders, and by these false pretenses Bissinger obtained of Ault a check ^•khe value of $500. The indictment did not allegHiat Bissinger induced Ault to take an interest in the company and does not say whose check was given by Ault.
The evidence disclosed that Bissinger told Ault in Youngstown of the company and that Ault went to Cleveland and investigated the plant and subscribed for twenty shares of stock, but that he claims to have given the check in Youngstown. Questions as to whether Ault relied on the investigation he made of the plant in Cleveland were excluded. The state proved that Bissinger made the same representations to others and the court charged the jury that they could consider the representations made to other parties as tending to show Bissinger made the representations to Ault.
In reversing the judgment, the Court of Appeals held:
1. The indictment falls short of alleging the aver-ments necessary to be proven.
2. The jury was not warranted in finding beyond a reasonable doubt that the check was given in Mahoning county.
Attorneys — Wilkoff, for Bissinger; H. H. Hull, for State.
3. Questions as to whether Ault relied on the representations or on his investigation should not have been excluded.
4. It was error for the court to charge that the jury should consider the representations made to other parties as tending to show he had made the same representations to Ault. It should only be considered by the jury as tending to show the intent of the accused in making the statement.